NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YOLANDA MERARI RAXIC-CARRETO,                   No.    14-70731

                Petitioner,                     Agency No. A087-903-722

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges

      Yolanda Merari Raxic-Carreto, a native and citizen of Guatemala, petitions

for review from the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings. Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for review.

      The record does not compel the conclusion that Raxic-Carreto established

extraordinary or changed circumstances to excuse her untimely asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92

(9th Cir. 2010). Thus, Raxic-Carreto’s asylum claim fails.

      Substantial evidence supports the BIA’s determination that Raxic-Carreto

failed to demonstrate a nexus between the harm she fears and a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s “desire to

be free from harassment by criminals motivated by theft or random violence by

gang members has no nexus to a protected ground”). Thus, Raxic-Carreto’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                  14-70731